SO ORDERED.

DONE and SIGNED December 14, 2018.




                                       ________________________________________
                                       JOHN S. HODGE
                                       UNITED STATES BANKRUPTCY JUDGE
          ____________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF LOUISIANA
                               MONROE DIVISION


IN RE:                                  §             Case Number: 15-30943
                                        §
Conchetta LaTrice Traylor               §
                                        §             Chapter 13
Debtor                                  §

                         Order Denying Motion to Vacate

        Before the Court is Debtor’s Motion to Vacate an order dismissing this case.

For the following reasons, the Motion is DENIED.

I.      Jurisdiction

        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and

by virtue of the reference by the district court pursuant to 28 U.S.C. § 157(a) and LR

83.4.1. All claims presented to this Court are “core” pursuant to 28 U.S.C. § 157




     15-30943 - #38 File 12/14/18 Enter 12/17/18 09:45:43 Main Document Pg 1 of 5
(b)(2)(A) and (O).

      The Supreme Court’s ruling in Stern v. Marshall, 564 U.S. 462, 131 S.Ct. 2594,

180 L.Ed.2d 475 (2011), sets forth certain limitations on the constitutional authority

of bankruptcy courts to enter final orders. BP RE, L.P. v. RML Waxahachie Dodge,

L.L.C., 735 F.3d 279, 286 (5th Cir.2013) (“ ‘the question is whether the action at issue

stems from the bankruptcy itself or would necessarily be resolved in the claims

allowance process.’ ”) (quoting Stern, 131 S.Ct. at 2618); Thus, under Stern, in

addition to determining whether each claim is core or non-core, this Court must also

determine whether the underlying issue “stems from the bankruptcy itself or it would

necessarily be resolved in the claims allowance process.” BP RE,735 F.3d at 286.

Absent both statutory and constitutional authority, this Court may not enter a final

order, and instead must issue proposed findings of fact and conclusions of law to be

considered by the district court.

      The issues presented in this case stem from the bankruptcy itself as a dispute

regarding the dismissal of a bankruptcy case can only arise in a bankruptcy case.

Therefore, there are no Stern issues in this case.

II.   Procedural Background

      Conchetta LaTrice Traylor (“Debtor”) failed to make plan payments in this

case which resulted in the Chapter 13 Trustee filing a Motion to Dismiss. The Court

granted the Motion to Dismiss and made a finding pursuant to 11 U.S.C. § 109(g)

which precluded Debtor from being a debtor in any bankruptcy case for 180 days after

the entry of the Order dismissing this Case. Debtor has now filed a motion to vacate




  15-30943 - #38 File 12/14/18 Enter 12/17/18 09:45:43 Main Document Pg 2 of 5
the dismissal order.

III.   Analysis

       Rules 9023 and 9024 of the Federal Rules of Bankruptcy Procedure provide

relief from judgments or orders of the bankruptcy court under certain circumstances.

Rule 9023 of the Federal Rules of Bankruptcy Procedure incorporates Rule 59 of the

Federal Rules of Civil Procedure. Although under Rule 59 a party may file a motion

to alter or amend the order or judgment within a period of 28 days following the date

of the entry of the order or judgment, Rule 9023 limits this time period to fourteen

(14) days.

       Rule 9024 of the Federal Rules of Bankruptcy Procedure makes Rule 60 of the

Federal Rules of Civil Procedure applicable to bankruptcy cases. Under Rule 60(c)(1)

of the Federal Rules of Civil Procedure, a party may file a motion for relief from a

judgment or order “within a reasonable time.” The movant must plead and provide

sufficient grounds to the court of one of the five specific grounds listed in Rule

60(b)(1)-(5). If the movant is unable to establish that one of these five grounds is

applicable, the movant may attempt to use the catchall provision of Rule 60(b)(6).

Fiskars, Inc. v. Hunt Mfg. Co., 279 F.3d 1378, 1381 (Fed. Cir. 2002) (a party may only

resort to using the catchall provision of subsection (6) “when the basis for relief does

not fall within any of the other subsections of Rule 60(b).”).

       In the Fifth Circuit, it is well established that relief under Federal Rule

60(b)(6) “is an extraordinary remedy which may be invoked only upon a showing of

exceptional circumstances. The party seeking relief has the burden of showing that




  15-30943 - #38 File 12/14/18 Enter 12/17/18 09:45:43 Main Document Pg 3 of 5
absent relief, an ‘extreme’ and ‘unexpected’ hardship will result.” Valentine Sugars,

Inc. v. Sudan, 34 F.3d 320, 321–22 (5th Cir. 1994) (citations omitted). Even then,

“whether to grant relief is a matter for the . . . court’s sound discretion.” Cano v.

Baker, 435 F.3d 1337, 1342 (11th Cir. 2006).

      Debtor’s motion to vacate was filed beyond the fourteen (14) day time limit

imposed by Rule 9023 for filing a motion to amend or alter a judgment or order;

therefore, Rule 9023 is not available to the Debtor. Since Debtor filed the motion to

vacate greater than 14 days after the order dismissing this case, Rule 60 is applicable.

Debtor, however, must satisfy the requirements of Rule 60(b). Debtor’s Motion to

Vacate fails to allege any ground for relief under 60(b)(1)-(5). Therefore, the Court

concludes that Debtor is relying on Rule 60(b)(6), which requires a mover to plead

and show “extraordinary circumstances.”

      The Motion alleges that Debtor defaulted on her plan payments because she

was not working full time prior to the dismissal of this case, that Debtor desires to

proceed with this case, that Debtor is now working full time, and that Debtor will

agree the Trustee can seek an ex parte dismissal of this case in the event of a future

default which remains uncured in excess of 30 days.

      Debtor failed to plead any specific grounds for relief under Rule 60(b). Debtor

has not given this Court sufficient information or facts, as required by the Fifth

Circuit’s ruling in Valentine Sugars, to establish “exceptional circumstances” or that

absent relief, Debtor will suffer an “extreme” or “unexpected” hardship. Nor has

Debtor alleged a change in circumstances brought about by new and unforeseen




  15-30943 - #38 File 12/14/18 Enter 12/17/18 09:45:43 Main Document Pg 4 of 5
conditions. Based on these conclusions, the Court is unwilling to grant Debtor’s

Motion.

      ACCORDINGLY, IT IS ORDERED that Debtor’s Motion to Vacate this case

is DENIED. As such, Debtor’s request to modify the Plan is now moot.

                                      ###




  15-30943 - #38 File 12/14/18 Enter 12/17/18 09:45:43 Main Document Pg 5 of 5
